PER CURIAM:
Gaylon R. Dahn pled guilty to two counts of inducing illegal entry in violation of 8 U.S.C. § 1342(a)(1)(A)(iv) (2000). He was sentenced following the Supreme Court’s opinion in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The district court sentenced Dahn to two concurrent terms of forty-eight months of imprisonment. Dahn appeals, alleging his sentence following Booker violated his due process rights, as informed by ex post facto principles. This claim is foreclosed by our recent decision in United States v. Davenport, 445 F.3d 366 (4th Cir.2006). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED